Citation Nr: 0515433	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to a service-connected low back disability.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who had active service in 
September and October 1999.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of June 2002 (low back) and April 2003 (depression) 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600.  Here, the veteran completed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in September 2004, in favor of the Texas 
Veterans Commission (TVC).  She has not revoked it.  The 
veteran was formerly represented by the Disabled American 
Veterans (DAV).  See VA Form 21-22, dated in July 2000.  A 
veteran may be represented by only one recognized 
organization, attorney, agent, or other person.  38 C.F.R. 
§ 20.601.  While there is no written notification in the 
record that the veteran has revoked her power of attorney 
given to DAV, pursuant to 38 C.F.R. § 20.607, "[a]n 
appropriate designation of a new representative will 
automatically revoke any prior designation of 
representation."  Hence, the September 2004 VA Form 21-22 
revoked the July 2000 VA Form 21-22.  

A VA Form 646, Statement of Accredited Representative in 
Appealed Case was submitted on behalf of the veteran by the 
DAV in November 2004 (when they no longer represented the 
veteran).  Notably. when a veteran has appointed a 
representative, the RO must afford that representative the 
opportunity to execute a VA Form 646, prior to certification 
of the appeal to the Board "in all instances."  VA 
Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 
(Mar. 24, 2000).  Here, TVC has not had such opportunity, and 
the veteran was not afforded her full right to representation 
during all stages of the appeal.  38 C.F.R. § 20.600.  TVC 
must be given the opportunity to review the record and offer 
written argument on the veteran's behalf.  And such argument 
should then be considered by the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO must afford the veteran's 
representative, the TVC, the opportunity 
to review her claims folder and file a VA 
Form 646 on her behalf.  The RO should 
review the claim in light of the argument 
presented.  The claims should then be 
processed in accordance with standard 
appellate practices before the file is 
returned to the Board for further 
appellate review.

The purpose of this remand is to ensure due process of law.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


